EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Thompson on 7/22/2021.
The application has been amended as follows: 


Claim 1
A method of coordinating a reclaiming of data storage space among processing nodes of a data storage system, comprising: 
by a first node in response to an event, performing local cleanup of first- node mapping data and issuing a request message to a second node, the request message identifying the data storage space and indicating that the data storage space is to be reclaimed; 
by the second node in response to the request message, performing local cleanup of second-node mapping data and issuing a completion message to the first node, the completion message indicating that the second node has completed its part of the reclaiming of the data storage space; and 
by the first node in response to the completion message, marking the data storage space as being reclaimed and signaling to a source of the event that the data storage space is available for new use within the data storage system, 
data storage space is performed to obtain storage extents for rebuilding one of the RAID volumes; 
and wherein a RAID component is the source of the event and the event is a RAID notification received by a mapper component from the RAID component, the RAID component sending RAID notifications continually until it receives a reply with information about the reclaimed data storage space; 
and wherein both the first node and the second node have respective RAID components and receive respective RAID notifications therefrom, and each node responds to each respective RAID notification by checking [[the]] a respective mailbox for new messages requiring processing.

Claim 5
The method of claim 1[[.]], wherein the first node responds to the RAID notification before the second node and thus assumes a role of primary node in the reclaiming of the data storage space.

Claim 11
A data storage system comprising physical data storage, an interface to data storage clients, and processing nodes executing computer program instructions to coordinate a reclaiming of data storage space among the processing nodes including: 
by a first node in response to an event, performing local cleanup of first- node mapping data and issuing a request message to a second node, the request message identifying the data storage space and indicating that the data storage space is to be reclaimed; 
by the second node in response to the request message, performing local cleanup of second-node mapping data and issuing a completion message to the first node, the completion 
by the first node in response to the completion message, marking the data storage space as being reclaimed and signaling to a source of the event that the data storage space is available for new use within the data storage system, 
wherein the data storage system implements redundant array of independent disks (RAID) to realize corresponding RAID volumes, and the reclaiming of the data storage space is performed to obtain storage extents for rebuilding one of the RAID volumes; 
and wherein a RAID component is the source of the event and the event is a RAID notification received by a mapper component from the RAID component, the RAID component sending RAID notifications continually until it receives a reply with information about the reclaimed data storage space; 
and wherein both the first node and the second node have respective RAID components and receive respective RAID notifications therefrom, and each node responds to each respective RAID notification by checking [[the]] a respective mailbox for new messages requiring processing.

Claim 15
The data storage system of claim 11[[.]], wherein the first node responds to the RAID notification before the second node and thus assumes a role of primary node in the reclaiming of the data storage space.

Reasons for Allowance	
Claims 1-2, 5, 7-12, 15, 17-20 are allowed.
Claim 1 recites the limitation “by a first node in response to an event, performing local cleanup of first-node mapping data and issuing a request message to a second node, the 
by the second node in response to the request message, performing local cleanup of second-node mapping data and issuing a completion message to the first node, the completion message indicating that the second node has completed its part of the reclaiming of the data storage space; and […]
the reclaiming of the data storage space is performed to obtain storage extents for rebuilding one of the RAID volumes; 
wherein a RAID component is the source of the event and the event is a RAID notification received by a mapper component from the RAID component, the RAID component sending RAID notifications continually until it receives a reply with information about the reclaimed data storage space; 
and wherein both the first node and the second node have respective RAID components and receive respective RAID notifications therefrom, and each node responds to each respective RAID notification by checking a respective mailbox for new messages requiring processing”
Said limitation is taught by the specification of the instant application as originally filed at least at [FIGs. 6 & 7 and pg. 7 line 12-27, pg. 8 line 24 to pg. 9 line 28].  Said limitations, in combination with other recited limitations of claim 1, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Ashmore et al. (U.S. PGPub No. 2006/0277347) which teaches a plurality of RAID controllers, with a primary RAID controller initiating invalidation of directory entries and sending messages to other RAID controllers to invalidate their directory entries, each RAID controller including message buffers but does not teach RAID volumes, or each controller having a component that triggers invalidation of directory entries and repeatedly sending messages to 
Davies et al. (U.S. PGPub No. 2006/0161707) which teaches a plurality of RAID controllers and a plurality of RAID logical units, with a RAID controller initiating cleaning a portion of local data and sending messages to other RAID controllers to clean their respective portions of local data, each RAID controller including message buffers but does not teach cleaning mapping data, or each RAID controller having a component that triggers cleanup of mapping data in the RAID controller and repeatedly sending messages to other RAID controllers to invalidate their portions of local data, to obtain storage space for rebuilding a RAID logical unit.
Fan et al. (U.S. Patent No. 8082390) which teaches a plurality of RAID logical volumes and cached bitmaps that detail inconsistent data segments of the RAID volume, where rebuilding of a RAID logical volume corrects an inconsistency and de-allocates the bitmap but does not teach a plurality of storage processors each including local copies of bitmaps and a component that triggers de-allocation of the local bitmap and repeatedly sending messages to other storage processor’s mailboxes to invalidate their local copies of the bitmap, in order to obtain storage space for rebuilding a RAID logical volume.
Claims 2, 5, 7-10 depend from claim 1, and are considered allowable for at least the same reasons as claim 1.
Claim 11 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claims 12, 15, 17-20 depend from claim 11, and are considered allowable for at least the same reasons as claim 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schumann et al. (U.S. PGPub No. 2020/0201767) teaches a plurality storage processors, with a storage processor invalidating a translation entry and broadcasting the invalidation to other storage processors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133